Citation Nr: 1216227	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-38 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a neck disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1979 to October 1981.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February and July 2007 rating decisions by the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  The procedural history in these matters was outlined in the Board's January 2011 decision/remand (which reopened the claims of service connection for a low back disability and for migraine headaches, and remanded the matters for further development).   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

Because action ordered in the Board's January 2011 Remand was not completed, these matters must be remanded, once again, for more complete development and adjudicatory action.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).  Compliance with the Board's remand instructions is not a discretionary matter.  The RO should be well aware by now that when the Board fails to return a case to the RO for completion of actions ordered in a remand that were not completed, and the Board's decision is appealed, the U.S. Court of Appeals for Veterans Claims (either by endorsement of a Joint Motion by the parties or by Memorandum Decision vacating the Board's decision) routinely, under the Stegall precedent, returns the case to the Board for completion of the action the Board sought in the remand. 

The RO is advised that should the actions ordered by the Board in this remand remain not completed, the Board would have no recourse but to remand the case, still again, for completion of the actions ordered.  The Board's January 2011 remand instructed, inter alia, that the RO should 

"...arrange for exhaustive (emphasis added) development (by interviews with the identified recipients, requests for postmarked envelopes, if existing,  and/or forensic studies (i.e., to ascertain the age of the documents submitted)) to determine the authenticity of the purportedly contemporaneous letters from the Veteran to his family he has submitted in support of his claim.  

The record reflects that the development in this matter has been less than exhaustive.  In a February 2011 letter, the RO notified the Veteran of the need to further research his in-service stressor by conducting interviews of family members who received written correspondence from him that pertained to his 1980's in-service stressors while stationed in Germany.  He completed and returned (as requested) VA Form 3288, "Request for and Consent to Release of Information from Claimant's Records," for each person he identified.  There is nothing in the record to suggest that the named persons were then contacted, or that any other suggestions (or alternate methods) for authentication were then pursued.  Given that attempts to corroborate the alleged stressor events by searching official records have proved fruitless, the authentication of the purportedly contemporaneous letters has become critical to the Veteran's claim (as without credible corroborating evidence of the noncombat stressor events, the PTSD claim would fail).

The Veteran has submitted evidence to include a November 2010 medical opinion relating his migraine headaches to multiple beatings he experienced at the hand of fellow soldiers while he was on active duty.  Inasmuch as the matter of entitlement to service connection for PTSD is being remanded for stressor verification, and a credibility analysis (which in part requires corroboration of beatings), the matter of service connection for migraine headaches is inextricably intertwined with the PTSD claim, requiring deferral of further consideration at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In addition, the record shows the Veteran receives Social Security Administration (SSA) disability benefits and/or supplemental security income (SSI).  There has been no attempt by the RO to acquire the SSA records.  As such records may contain pertinent information in reference to the Veteran's claim, they must be secured.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO should secure from SSA a copy of the Veteran's award of SSA disability benefits and copies of the complete medical records considered in connection with such award.  If such records are unavailable, the reason for their unavailability must be noted in the record  

2. The RO must, as was previously requested, arrange for exhaustive development (by interviews with the identified recipients, requests for postmarked envelopes, if existing, and/or forensic studies-for age of the letters submitted, etc.) to ascertain the authenticity of the purportedly contemporaneous letters from the Veteran to his family he has submitted in support of his claim.  

The RO should then make formal determinations as to:

(a) The authenticity of the letters submitted, i.e., whether they are, as alleged, contemporaneous  with the alleged stressor events/the documents were written in 1980/81.
(b) What (if any) alleged stressor event(s) (to specifically include alleged beatings) in service is/are deemed corroborated by credible evidence.  

3. The RO should then arrange for any further development deemed necessary in the matter of service connection for PTSD, to include if, and only if, a stressor event is deemed corroborated, arranging for a VA examination by an appropriate psychologist or psychiatrist to determine whether or not the Veteran has PTSD based on the specific stressor event found corroborated. 

4. If, and only if,  the Veteran's alleged beatings in service are determined to be corroborated, the RO should arrange for any further development deemed necessary regarding the claim of service connection for migraine headaches (e.g., to include a VA examination to ascertain whether or not any current migraine headache disorder is, at least as likely as not, related to the deemed corroborated beatings in service..  

5. The RO should then review the record and readjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

